DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-12 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/13/20 and 3/30/21 and was filed after the mailing date of the Claims on 9/24/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vataja [US 7899184].
As per claim 1:	Vataja teach a data managing apparatus comprising: 
a memory storing instructions; and [Vataja: col.14, line 11-12]
one or more processors [Vataja: col.14, line 13-14] configured to execute the instructions to: 
receive collection history information related to a history of a data collection process [Vataja: col.6, line 5-30; the “collection history information” can broadly (per the broadest reasonable interpretation - BRI) include history data items or history part as they relate to history of a data collection process per se] and encrypted information of a first hash value generated from the collection history information using a public key associated with the data collection process; [Vataja: col.8, line 18-27; history data items for the receiver are fetched and copied into the message. A symmetric key is derived from the DH shared secret (by e.g. computing its hash value) and the history part of the message is encrypted with this key. The “public key” may be per the BRI as a shared key. See also col.11, line 47-60]
generate a second hash value from the collection history information; and [Vataja: col.10, line 40-44; the parties compute a cryptographic checksum (hash value) of the message sent and received. The second hash value can be the cryptographic checksum]
maintain the collection history information when the first hash value, decrypted from the encrypted information using a private key associated with the data collection process [Vataja: col.8, line 52-56; The DH shared secret between the fetched key and message's refresher public key is computed and a symmetric key is derived from it in order to be able to decrypt the history part of the message], and the second hash value match. [Vataja: col.10, line 40-44; the parties compute a cryptographic checksum (hash value) of the message sent and received and ensure each other that the checksum is the same at both ends]Claim 2:  Vataja: col.4, line 1-10; discussing the data managing apparatus according to claim 1, wherein the collection history information is processing history information related to a history of processing performed on collected data.Claim 3:  Vataja: col.4, line 40-45; discussing the data managing apparatus according to claim 2, wherein the processing history information includes at least one of time the processing was performed and identification information of a processing program for performing the processing.Claim 4:  Vataja: col.4, line 1-10 and col.8, line 18-27; discussing the data managing apparatus according to claim 2, wherein the processing history information includes at least one of data before being subjected to the processing and data after being subjected to the processing.Claim 5:  Vataja: col.4, line 38-53; discussing the data managing apparatus according to claim 1, wherein the collection history information is passage history information related to a history of passage of collected data through a data processing apparatus.Claim 6:  Vataja: col.8, line 18-27; discussing the data managing apparatus according to claim 5, wherein the passage history information includes at least one of passage time of the collected data passed through the data processing apparatus and identification information of the data processing apparatus through which the collected data has passed.Claim 7:  Vataja: col.8, line 18-27; discussing the data managing apparatus according to claim 1, wherein the data collection process is one of a plurality of data collection [Vataja: col.10, line 40-44; the second hash value can be the cryptographic checksum], and maintain, for each of the plurality of data collection processes, the collection history information when the first hash value, decrypted from the encrypted information using a private key associated with the data collection process, and the second hash value match. [Vataja: col.8, line 52-56 and col.10, line 40-44;The DH shared secret between the fetched key and message's refresher public key is computed and a symmetric key is derived from it in order to be able to decrypt the history part of the message]Claim 8:  Vataja: 00; discussing the data managing apparatus according to claim 7, wherein each of the plurality of data collection processes is executed by a plurality of pieces of data processing apparatus existing on an acquisition route of collected data, and the one or more processors are configured to execute the instructions to receive the collection history information and the encrypted information of the first hash value from one of a plurality of pieces of data processing apparatus.As per claim 9:	Vataja teach a data processing apparatus comprising: 
a memory storing instructions; and [Vataja: col.14, line 11-12] 
one or more processors [Vataja: col.14, line 13-14] configured to execute the instructions to: 
obtain collection history information related to a history of a data collection process; [Vataja: col.6, line 5-30; the “collection history information” can broadly (per the broadest reasonable interpretation - BRI) include history data items or history part as they relate to history of a data collection process per se]
generate encrypted information of a first hash value from the collection history information using a public key associated with the data collection process; and [Vataja: col.8, line 18-27; history data items for the receiver are fetched and copied into the message. A symmetric key is derived from the DH shared secret (by e.g. computing its hash value) and the history part of the message is encrypted with this key. The “public key” may be per the BRI as a shared key. See also col.11, line 47-60]
transmit the collection history information and the encrypted information of the first hash value.Claim 10:  Vataja: col.4, line 1-10; discussing the data processing apparatus according to claim 9, wherein the collection history information is processing history information related to processing for collected data in accordance with a processing program.Claim 11:  Vataja: col.4, line 38-53 and col.10, line 7-15; discussing the data processing apparatus according to claim 10, the one or more processors are configured to execute the instructions to further activate the processing program to start the processing for the collected data when electronic signature data is set in the processing program.As per claim 12:	Vataja teach a data managing method comprising: 
receiving collection history information related to a history of a data collection process [Vataja: col.6, line 5-30; the “collection history information” can broadly (per the broadest reasonable interpretation - BRI) include history data items or history part as they relate to history of a data collection process per se] and encrypted information of a first hash value generated from the collection history information using a public key associated with the data collection process; [Vataja: col.8, line 18-27; history data items for the receiver are fetched and copied into the message. A symmetric key is derived from the DH shared secret (by e.g. computing its hash value) and the history part of the message is encrypted with this key. The “public key” may be per the BRI as a shared key. See also col.11, line 47-60] 
generating a second hash value from the collection history information; and [Vataja: col.10, line 40-44; the parties compute a cryptographic checksum (hash value) of the message sent and received. The second hash value can be the cryptographic checksum]
maintaining the collection history information when the first hash value, decrypted from the encrypted information using a private key associated with the data collection process [Vataja: col.8, line 52-56; The DH shared secret between the fetched key and message's refresher public key is computed and a symmetric key is derived from it in order to be able to decrypt the history part of the message], and the second hash value match. [Vataja: col.10, line 40-44; the parties compute a cryptographic checksum (hash value) of the message sent and received and ensure each other that the checksum is the same at both ends] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435